IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2009
                                     No. 08-30459
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

TIMOTHY THIGPEN

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:06-CR-20102-1


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Timothy Thigpen appeals the 60-month sentence imposed following his
guilty plea conviction for interstate transmission of threatening communications
in violation of 18 U.S.C. § 875, arguing that the sentence is unreasonable. He
argues that because he did not have the intent to carry out the threats, the
district court should not have imposed the harshest available sentence.
       Thigpen has not shown that the 60-month sentence imposed by the district
court was procedurally or substantively unreasonable. Thigpen does not argue

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30459

that the district court erred in calculating his advisory guideline range or made
any other significant procedural error.      Although the 60-month statutory
maximum sentence was harsh, Thigpen has not shown that sentence was
substantively unreasonable. The district court gave numerous reasons for its
decision to impose the 60-month sentence based on the 18 U.S.C. § 3553(a)
factors, including the nature of the offense, the history and characteristics of
Thigpen, and the need for just punishment, adequate deterrence, and to protect
the public from future crimes of Thigpen. The district court focused on the
seriousness of the offense, the additional counts in the indictment that were
dismissed, the numerous additional complaints from women who received
similar calls in Louisiana and Texas, and the impact of the offense on the
victims. The district court also considered the escalation of Thigpen’s conduct
and his need for mental health treatment for his sexual, alcohol, and gambling
addictions.
      After Gall v. United States, 128 S. Ct. 586, 596-97 (2007), this court has
affirmed nonguideline sentences that involved significant departures from the
advisory guideline range. See, e.g., United States v. Brantley, 537 F.3d 347, 350
(5th Cir. 2008); United States v. Mejia-Huerta, 480 F.3d 713, 723-24 (5th Cir.
2007), cert. denied, 128 S. Ct. 2954 (2008); United States v. Saldana, 427 F.3d
298, 315-16 (5th Cir. 2005). The district court did not abuse its discretion in
determining that a guideline sentence would not properly reflect the § 3553(a)
considerations. See Kimbrough v. United States, 128 S. Ct. 558, 574-75 (2007);
see also United States v. Williams, 517 F.3d 801, 809 (5th Cir. 2008). Because
the district court considered the appropriate § 3553(a) factors and gave sufficient
reasons for its decision to impose a nonguideline sentence, Thigpen has not
shown that the 60-month sentence was substantively unreasonable.
      AFFIRMED.




                                        2